Banke, Judge.
The defendant appeals his conviction of armed robbery. This is the second appearance of the case before this court, a previous conviction having been reversed due to an erroneous evidentiary ruling in the trial court. See Hamilton v. State, 162 Ga. App. 620 (292 SE2d 473) (1982). In this appeal, the defendant’s sole enumeration of error concerns the trial court’s failure to charge the jury, without request, that its verdict must be unanimous. Held:
“If there was any doubt as to the unanimity of the verdict, the *329jury could have been (but was not) polled. Absent a request for a charge on unanimity, and absent a request that the jury be polled, we will not reverse a conviction for failure to give such a charge unless it appears that the jury was in fact misled into believing that a less than unanimous verdict would be lawful. (Cits.)” Fleming v. State, 240 Ga. 142 (4), 145 (240 SE2d 37) (1977). In this case, as in Fleming, there is no indication that the jury was misled.
Decided April 19, 1983.
Robert B. Thompson, for appellant.
Rafe Banks III, District Attorney, for appellee.

Judgment affirmed.


Deen, P. J., and Carley, J., concur.